         Case 7:19-cr-00562-KMK Document 17 Filed 01/13/20 Page 1 of 1
                                         U.S. Department of Justice

                                                   United States Attorney
                                                   Southern District ofNew York


                                                   United States District Courthouse
                                                   300 Quarropas Street
                                                   White Plains, New York 10601


                                                   January 13, 2020

The Honorable Kenneth M. Karas
United States District Judge
Southern District ofNew York                         MEMO ENDORSED
300 Quarropas Street
White Plains, NY 10601

       Re:    United States v. Rafael Rivera, 19 Cr. 562-1 (KMK)

Dear Judge Karas:

       The Government respectfully submits this letter, with the consent of defense counsel, to ~
request an adjournment of Defendant Rafael Rivera's sentencing, currently scheduled for January
28, 2020, to February 24 or 25, or a date thereafter.


                                                   Respectfully submitted,

                                                   GEOFFREY S. BERMAN
                                                   United States Attorney


                                            By:    /s/ David R. Felton
                                                   David R. Felton/Samuel L. Raymond
                                                   Assistant United States Attorneys
                                                   Tel: (914) 993-1908/(212) 637-6519


                                                  Cr~JJ,
                                                   ~v'--h~,r\ d           r\     J,v~J       1c:J

                                                   a( ~lP }?dlO\f' ct:oo .




                                                                                       'I r~ 20
